Per Curiam.
Undoubtedly the court could not have amended the entry of the prothonotary by the transcript of the first judgment. But was not the entry supported by the transcript of the last 1 The apparent1 defect in it is, that after one of the original defendants had been released by death, his personal representatives were brought on *72the record and made jointly liable with the survivor, on whom the liability had exclusively devolved. Had this been done by adversary process, the justice would have transcended his jurisdiction, and the judgment would have been void. But it was rendered by voluntary appearance and confession, and, though erroneous, it cannot be inquired into in a collateral way. The order to dismiss the transcript therefore is not sustained.
Order reversed, and the transcript reinstated. . '